Citation Nr: 0712109	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  02-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1986 to August 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In July 2003 the veteran 
gave sworn testimony before the undersigned at a hearing at 
the RO.

The August 1999 rating decision denied service connection for 
PTSD, and the June 2002 rating decision denied service 
connection for diabetes, hypothyroidism, and a bipolar 
disorder.  These issues were previously before the Board in 
April 2004 and December 2005.


FINDINGS OF FACT

1.  Competent clinical evidence of record does not 
demonstrate current PTSD.

2.  Competent clinical evidence of record demonstrates that 
psychiatric disability, other than PTSD, was initially 
clinically demonstrated years after service, and has not been 
shown by competent medical evidence to be etiologically 
related to active service.

3.  Competent clinical evidence of record demonstrates that 
hypothyroidism was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to active service.

4.  Competent medical evidence of record demonstrates that 
diabetes mellitus was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  Chronic psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service, and a psychosis 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Hypothyroidism was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2001, April 2002, August 
2002, December 2004, and January 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate her claims, the information required of her to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letters informed the 
veteran that she should submit any medical evidence pertinent 
to her claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after she received all critical notice, and she 
has had an opportunity to respond (see November 2006 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

As the service connection claims adjudicated herein are 
denied, no disability rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as diabetes 
mellitus and endocrinopathies, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Psychiatric disorder, to include PTSD

Private medical records dated prior to service reflect that 
the veteran was seen at the Tulsa Psychiatric Center in 
January 1985 when the assessment included victim mentality.  
The veteran was assessed and accepted for treatment at the 
Central Tulsa Counseling Services in December 1985 with an 
admission diagnosis of adjustment disorder with depressed 
mood.  She contracted for 12 sessions.  She was seen three 
times for individual therapy, and did not complete the 
treatment plan due to failure to contact the therapist to 
arrange an appointment.  She was seen at the Parkside Center, 
an affiliate of the Tulsa Psychiatric Center, in February 
1986 when it was noted there had been a major realignment of 
her thinking and perception of her ability to relate to her 
family.  

In a report of medical history completed by the veteran at 
the time of examination for enlistment in service, in April 
1986, the appellant indicated that she had undergone 
treatment for a mental condition in December 1985, in Tulsa 
Oklahoma, in order to be sent back to school after a 
pregnancy.  It was elaborated that a psychiatrist or 
counselor had been seen for some family problems and 
pregnancy, but that it was not a significant problem.  An 
interview by a medical officer in conjunction with the 
medical history report revealed no significant problem.  The 
report of clinical examination for enlistment in service, 
conducted in April 1986, indicates that psychiatric 
evaluation of the veteran was normal.  The service medical 
records do not reflect any complaints or clinical findings 
relative to a psychiatric abnormality.  The report of medical 
examination for separation from service, conducted in July 
1990, revealed that psychiatric evaluation was normal.

Post service clinical records dated from 1995, reflect the 
veteran has undergone many psychiatric examinations and 
evaluations when the reported diagnoses included major 
depression with psychosis, bipolar disorder, and PTSD related 
to sexual trauma.  As to the etiology of the reported current 
diagnoses, other than PTSD, the Board notes that none of the 
clinical examiners have attributed the major depression with 
psychosis, nor bipolar disorder, to service.  A private 
medical record dated in February 1995 suggested that the 
veteran's problems were related to her job with the postal 
service.  A March 1998 private psychiatric examiner suggested 
that the veteran's depression could have resulted from a 
brain tumor.  A March 2005 VA examiner noted the bipolar 
disorder was initially demonstrated years after service, that 
there was no basis to make a causal relationship to service, 
and opined it was more likely than not that the veteran's 
bipolar disorder was due other than to active service.  
Similarly, an April 2006 VA examiner opined that it was 
unlikely that the veteran's bipolar disorder was related to 
her military service.  

The Board acknowledges that at an April 1997 VA mental 
disorder examination, the veteran indicated that she began to 
hear voices and have other kinds of reactions when she was 
placed on medications dealing with her gynecological 
problems.  She also indicated that there was increased 
tension in her marriage from her husband due to the situation 
at work.  The impression included major depressive episode in 
remission with treatment with medication, and premenstrual 
syndrome in remission with medication.  Under general 
comments the examiner indicated that the extreme depressive 
symptoms did not begin until the veteran was in the military.  
The examiner then commented as follows:

It was difficult to say specifically that 
the depression was due to the 
endometriosis and the pain; however, the 
patient was having difficulties with 
stress in her military unit.  It is my 
impression that the combination of the 
physical symptoms of the pain which 
increased the irritability due to the 
endometriosis, as well as the stress in 
her military unit led her to have the 
depression.  I have no doubt that the 
depression symptoms began while she was 
in the military.

In April 1997 the veteran underwent a VA gynecological 
examination.  The claims file was available for review and 
the impression was endometriosis from previous examination.  
No physical evidence of endometriosis at this time.  The 
examiner stated as follows:

In my opinion, depression can be 
secondary to endometriosis in that 
dyspareunia and dysmenorrhea can in 
themselves cause depression.  These two 
symptoms can be caused by endometriosis.

While a review of the veteran's service medical records 
reveals an ongoing series of gynecological problems 
experienced during service, the fact remains that there is no 
demonstration of complaints or findings of depression or any 
psychiatric abnormality in service.  Although the April 1997 
VA examiner reviewed the veteran's medical history as 
contained in the claims folder, the opinions are not 
supported by, or consistent with, the objective medical 
evidence of record.  As the opinions appear to be based on 
subjective medical history as reported by the veteran, the 
April 1997 opinions are of limited probative value.

In contrast, the March 2005 and April 2006 VA examiner 
opinions are given considerable probative weight as they are 
based on a medical history and rationale consistent with the 
objective medical evidence of record.  Moreover, as a 
psychosis was not demonstrated within one year of separation 
from service, service connection is not warranted on a 
presumptive basis.  In view of the foregoing, the 
preponderance of the evidence is against service connection 
for psychiatric disability other than PTSD, to include 
bipolar disorder and major depression with psychosis.  

The veteran also asserts that she has PTSD as a result of 
being sexually harassed during her time in the military.  To 
establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

While PTSD related to sexual trauma has been diagnosed in VA 
progress notes dated in January and May 2000, the Board notes 
that the most recent, as well as the most comprehensive 
psychiatric examination of record, conducted in April 2006, 
noted the veteran did not meet the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) criteria for PTSD.  As the 
April 2006 VA opinion is based on a more comprehensive 
assessment, including a review of the veteran's medical 
history as contained in the claims folder, the Board finds 
that it is of more probative value than the reported 
diagnoses in the January and May 2000 progress notes.  In the 
absence of demonstration of current PTSD, verification of any 
reported stressor is rendered moot.  As such, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.

II.  Hypothyroidism and diabetes mellitus.

The veteran's service medical records, including the July 
1990 report of medical examination for separation from 
service, are negative for any complaints or abnormal findings 
indicative of diabetes or hypothyroidism.  The post service 
evidence of record establishes that diabetes and 
hypothyroidism were initially demonstrated years after 
service.  Indeed, a VA treatment record dated in March 2001 
reflects a diagnosis of diabetes and hypothyroidism.

In July 2003 the veteran provided testimony before the 
undersigned at the RO via a video conference hearing.  At the 
hearing, the veteran indicated that she believed her diabetes 
was related to PTSD and her eating disorder.  She indicated 
that the diabetes was caused by the fluctuation of her weight 
which she had a problem with in the military due to 
harassment and the over eating program that she was on.

The veteran underwent a diabetes mellitus examination in 
April 2006.  She indicated that she began having thyroid 
problems 5 years earlier, that she had been told that she had 
an inactive thyroid, and that she had been taking medication 
since then.  She indicated that she had been diagnosed with 
diabetes mellitus about 5 years prior, at the same time she 
was diagnosed with having hypothyroidism.  It was noted that 
there was no history of hypoglycemic reactions, and there was 
no history of any hospitalizations because of diabetes 
mellitus.  Following physical examination the diagnosis 
included hypothyroidism with a normal examination in stable 
condition, and diabetes mellitus on oral hypoglycemic agents, 
in stable condition.  In an addendum, the examiner noted that 
the veteran's claims file had been reviewed and then offered 
the following opinion:

It is my opinion, that her diabetes 
mellitus is not likely due to her 
military service as there is no evidence 
that she has had any symptoms or signs of 
diabetes mellitus while she was in the 
military service.  According to the 
history given by this veteran, her 
diabetes mellitus condition was diagnosed 
in about 2001, at the Oklahoma City VA 
Medical Center, several years after her 
discharge from service.  She was 
discharged from the military service in 
1990, there is no relationship between 
her military service and her diabetes 
mellitus, Type II condition.  There was 
no evidence that she was exposed to any 
herbicide and she was not in Vietnam 
during the Vietnam war and she was not in 
the military service during the Vietnam 
war.

It is my opinion that her hypothyroidism 
condition is not likely due to her 
military service as there is no evidence 
that she had developed a thyroid 
condition or treated for a thyroid 
disease while she was in the service.  
After reviewing the C-file, it was noted 
that she has contending that her 
hypothyroidism condition and diabetes 
mellitus conditions develop because of 
the harassment which she went through 
while she was in the service.  There is 
no scientific evidence that any 
relationship between the harassment and 
her diabetes mellitus and hypothyroid 
conditions.  These are endocrine 
disorders and there is no relationship 
between harassment and endocrine 
disorders.

The Board also notes that the veteran asserts that her 
diabetes and hypothyroidism are related to the psychiatric 
problems that resulted from her in-service stressors.  As 
noted above, service connection has not been established for 
any psychiatric disability, to include PTSD.

As noted, hypothyroidism and diabetes mellitus were not shown 
in service, and the objective medical evidence fails to 
establish a link between hypothyroidism or diabetes mellitus 
and the veteran's active service or any service-connected 
disability.  In fact, following an examination of the veteran 
and a review of the claims file, a VA physician specifically 
stated that the veteran's hypothyroidism and diabetes were 
not related to service or to her psychiatric problems.  As 
the preponderance of the evidence is against the claims, 
entitlement to service connection for diabetes and 
hypothyroidism must be denied.

Conclusion

The Board does not doubt the sincerity of the veteran's 
opinions regarding the diabetes and hypothyroidism issues, 
and the Board has reviewed her statements and hearing 
testimony made in support of the claims.  However, as a 
layperson, she is not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.

Service connection for hypothyroidism is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


